DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: claim 5 should be amended to be dependent to claim 2 because claim 5 recites the limitation "the overhead image indicating the entire area in which the optical fiber is laid or buried" which has an insufficient antecedent basis in the claim, and claim 2 provides sufficient antecedent basis for this limitation. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control unit configured to control the display unit … in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al (US 20030214400) in view of Shibata et al (US 20040257218).

As to claim 1, Mizutani discloses an image processing apparatus (FIG. 3) comprising: 
a display unit (see [0029], [0044]); and 
a control unit configured to control the display unit to display a sensing data image indicating sensing data of a sensor and a camera image of a camera which photographs an area in which a predetermined event is detected by the sensing data (FIG. 3, client 2; FIG. 6, displayed image data and sensor information; see [0029], [0044]). 
Mizutani fails to explicitly disclose that the sensor is an optical fiber.
However, Shibata teaches an optical fiber sensor (FIGS. 1-5, an FBG (Fiber Brag Grating) type fibro-optic detection sensor 1 and an OTDR (Optical Time Domain Reflectometer) type fibro-optic detection sensor 2).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Mizutani using Shibata’s teachings to use an optical fiber sensor in order to provide a break-in detection system excellent in reliability and meeting the maintenance free requirement (Shibata; [0012]).

As to claim 2, Mizutani as modified by Shibata further discloses wherein the control unit is configured to control the display unit to display information for identifying the area in which the predetermined event is detected by superimposing the information on an overhead image indicating an entire area in which the optical fiber is laid or buried (FIG. 6, map image; see [0044]).

As to claim 3, Mizutani as modified by Shibata further discloses wherein the control unit is configured to control the display unit to display each of camera images of two or more cameras which photograph the area in which the predetermined event is detected as the camera image displayed together with the sensing data image (FIG. 6).

As to claim 4, Mizutani as modified by Shibata further discloses wherein the control unit is configured to control the display unit to display the camera images of the camera which photographs the area in which the predetermined event is detected at a time when the predetermined event is detected and before and after the time when the predetermined event is detected as the camera images to be displayed together with the sensing data image (see [0044]). 

As to claim 5, Mizutani as modified by Shibata further discloses wherein the control unit is configured to control the display unit to display the overhead image indicating the entire area in which the optical fiber is laid or buried together with the sensing data image and the camera image (FIG. 6, map image; see [0044]). 

claim 7, method claim 7 corresponds to apparatus claim 1, recites the same features as to recited in claim 1, and is therefore rejected for the same reasons of obviousness as those used above in rejecting claim 1.

As to claim 8, computer readable medium claim 8 corresponds to apparatus claim 1, recites the same features as to recited in claim 1, and is therefore rejected for the same reasons of obviousness as those used above in rejecting claim 1.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al (US 20030214400) in view of Shibata et al (US 20040257218) further in view of Chun (US 20070194915).

As to claim 6, the combination of Mizutani and Shibata further discloses wherein the control unit is configured to control the display unit to display the sensing data image, the camera image, and the overhead image together (Mizutani; FIG. 6). 
The combination of Mizutani and Shibata fails to explicitly disclose wherein the control unit is configured to control the display unit to display an image indicating a status in which the predetermined event has occurred.
However, Chun teaches wherein the control unit is configured to control the display unit to display an image indicating a status in which the predetermined event has occurred (FIGS. 5-6; see [0045]-[0048]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Mizutani and Shibata (Chun; [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482